In a proceeding by the committee of an incompetent person to direct the withdrawal of funds, for certain purposes, from two savings bank accounts which are in the name of the incompetent in trust for her daughter, the attorney for said committee appeals: (1) from so much of an order of the Supreme Court, Kings County, dated November 15, 1962, as fixed his fee in a stated amount for the services rendered by him in the proceeding; and (2) from an order of said court, dated January 7, 1963, which denied his motion for reargument and renewal on additional papers to increase the quantum of said fee. Order of January 7, 1963, reversed, without costs, and motion for reargument and renewal remitted to the Special Term for further proceedings not inconsistent with the views stated in Matter of Augar (18 A D 2d 1097). Appeal from the original order of November 15, 1962 dismissed, without costs, as academic. Kleinfeld, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.